Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is responsive to the following communication: Continuation filed May. 18, 2021 and Amendment filed Aug. 26, 2021.
Claims 2-21 are pending in the case. Claims 2, 12 and 21 are independent claims.
Information Disclosure Statement
The Information Disclosure Statements filed 9/07/2021 has been partially considered. An initialed copy of the Form 1449 is enclosed herewith.  The Examiner notes that Applicant has cited more than 500 patents/PG Publications plus more than 50 additional  references including NPL and foreign patent applications.  Applicant has stated that all of the references are relevant.  The Examiner requests that Applicant specify relevant portions of specific references. The Examiner is not able to consider all references listed.  The Examiner requests that Applicant point to the relevant portions of specific references.

Double Patenting
           The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claim 21 is rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 1 of U.S. Patent No. 10,573,043. 

Instant Application No. 17/323,182
U.S. Patent No. 10,573,043
21. A non-transitory machine-readable storage device embodying instructions that, when executed by a machine, cause the machine to perform operations comprising: 

        displaying a map on a display device of a client device; 
        determining location data of the client device describing a current location of the client device based at least in part on one or more networks being accessible to a network sensor on the client device; 
          displaying, on the display device, an icon at icon coordinates on the map based at least in part on the map being displayed at a pre-specified zoom level on the client device and the location data of the client device being within a pre-specified geo-fence distance of the icon coordinates; and 
        in response to the location data of the client device being within the pre-specified geo-fence distance of the icon coordinates, displaying at least one item of overlay content on the display device of the client device.
1. A method comprising: 





displaying a map on a display device of a client device; 
determining location data of the client device describing a current location of the client device based at least in part on one or more networks being accessible to a network sensor on the client device; 
displaying, on the display device, an icon at icon coordinates on the map based at least in part on the map being displayed at a pre-specified zoom level on the client device and the location data of the client device being within a pre-specified geo-fence distance of the icon coordinates; and 
in response to the location data of the client device being within the pre-specified geo-fence distance of the icon coordinates, displaying at least one item of overlay content on the display device of the client device; 

determining that the location data of the client device is within another pre-specified geo-fence distance of additional icon coordinates of an additional icon; determining that the map is not displayed at an additional pre-specified zoom level of the additional icon; and requesting, from a server, additional overlay content pre-associated with the additional icon while not displaying the additional icon on the map.

 As shown above, claim 21 of the current application is a non-transitory machine-readable storage device version of the method claim 1 of Patent 10,573,043.  It includes all the features recited in the patent, except the last feature shown above. 




Claims 2-20 are allowable. 




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEIYONG WENG whose telephone number is (571)270-1660.  The examiner can normally be reached on Mon.-Fri.  8 am to 5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Renee Chavez, can be reached on (571) 270-1104.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
/PEI YONG WENG/Primary Examiner, Art Unit 2179